J-S22039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CARLOS HAIRSTON                            :
                                               :
                       Appellant               :   No. 758 EDA 2022

            Appeal from the PCRA Order Entered February 17, 2022
                In the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0004377-2019,
                            CP-15-CR-0004471-2019

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CARLOS HAIRSTON                            :
                                               :
                       Appellant               :   No. 759 EDA 2022

            Appeal from the PCRA Order Entered February 17, 2022
                In the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0004377-2019,
                            CP-15-CR-0004471-2019

BEFORE: BOWES, J., McCAFFERY, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                         FILED OCTOBER 25, 2022

        Carlos Hairston (“Hairston”) appeals pro se from the denial of his

petitions for relief pursuant to the Post Conviction Relief Act (“PCRA”).1 We

affirm.


____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.
J-S22039-22


       On November 16, 2020, Hairston, who was represented by counsel

(“plea counsel”), entered a negotiated guilty plea to two counts of burglary

and one count of persons not to possess firearms. On Information 4377 of

2019, Hairston admitted he entered a home without permission and stole a

handgun. He further admitted that he had a prior disqualifying conviction that

made him ineligible to possess a firearm. At Information 4471 of 2019, he

admitted that he entered a home without permission and stole jewelry. See

N.T., 11/16/20, at 2-3, 6-8.2 Hairston told the plea court that he had sufficient

time to consult with his attorney, was satisfied with his attorney’s services,

understood the rights he was surrendering by pleading guilty, and had not

been promised anything in exchange for his plea other than the terms of his

negotiated plea. See id. at 6-8. The plea court found that Hairston’s plea

was knowingly, voluntarily, and intelligently entered. See id. at 8.3

       Hairston had a prior record score of five. The sentencing guidelines

called for a minimum sentence of twenty-four to thirty-six months of



____________________________________________


2 As part of the same negotiated guilty plea, Hairston pled guilty to offenses
charged at Information 1381 of 2019, Information 2378 of 2020, and
Information 2733 of 2020. See N.T., 11/16/20, 3-4, 6-8.

3The written plea colloquy contained a paragraph designated “[MANDATORY
SENTENCES ONLY].” In the blank space after the words “The crime of” in that
paragraph, the words “No Mandatory” were handwritten, indicating that there
was no mandatory sentence.        Hairston placed his initials beside that
paragraph, and signed the page on which it appeared. See Guilty Plea
Colloquy, 11/16/20, at 8, ¶ 32.


                                           -2-
J-S22039-22


imprisonment for burglary, and sixty to seventy-two months of imprisonment

for persons not to possess firearms. See 42 Pa.C.S.A. § 9721(b), 204 Pa.

Code §§ 303.3, 303.15, 303.16(a).4               The prosecutor stated that the

negotiated sentences accounted for all of the crimes to which Hairston pled.

See N.T., 11/16/20, at 9-10.           The plea court imposed the terms of the

negotiated plea: five to ten years of imprisonment for persons not to possess

firearms, and a consecutive term of twenty-one to forty-eight months of

incarceration for burglary at Information 4377 of 2019; and a consecutive

term of twenty-one to forty-eight months of imprisonment for burglary at

Information 4471 of 2019.5 See id. at 9-11.

       Hairston did not file post-sentence motions or direct appeals. He filed

identical timely pro se PCRA petitions for both cases, claiming that he received

a mandatory sentence for persons not to possess firearms in violation of

Alleyne v. United States, 570 U.S. 99 (2013), which holds that any factor

that increases a mandatory minimum sentence is an element of the crime to




____________________________________________


4 The prosecutor told the plea court that the statutory maximum sentence
for persons not to possess firearms was ten years, and that Hairston’s
minimum sentence for that offense therefore could not exceed five years even
though the sentencing guidelines standard range called for a minimum
sentence of between five and six years of imprisonment. See N.T., 11/16/20,
at 10.

5  The plea agreement imposed additional sentences for Hairston’s other
crimes. See N.T., 11/16/20, at 12-15.


                                           -3-
J-S22039-22


be submitted to a jury.6 The PCRA court appointed C. Curtis Norcini, Esquire

(“Attorney Norcini”), to represent Hairston on both cases. Attorney Norcini

filed Finley7 no-merit letters and requests to withdraw as counsel. The PCRA

court issued notices of intent to dismiss Hairston’s PCRA petitions.          See

Pa.R.Crim.P. 907.      Hairston responded pro se to the PCRA court’s notices,

asserting that he received a mandatory minimum sentence for persons not to

possess firearms in violation of Alleyne, and that plea counsel was ineffective

for failing to investigate the imposition of an unlawful sentence.            See

Hairston’s Rule 907 Response, 1/26/22, at 4 (unnumbered). The PCRA court

granted Attorney Norcini’s petitions to withdraw and dismissed both of

Hairston’s PCRA petitions in a single order.       Hairston and the PCRA court

complied with Pa.R.A.P. 1925.

        In his appellate briefs, Hairston fails to provide a statement of questions

involved, in violation of Pa.R.A.P. 2116, or a statement of the case containing

a closely condensed chronological statement of all facts necessary to




____________________________________________


6 Hairston also checked boxes on his PCRA petitions stating that plea counsel
was ineffective, he had exculpatory evidence that would have changed the
outcome of trial if introduced, and the facts supporting his claim were
unknown to him and could not have been discovered with the exercise of due
diligence. See PCRA Petition, 9/13/21, at 2-3. Hairston did not discuss those
assertions in his PCRA petition.

7   See Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -4-
J-S22039-22


determine the points in controversy in violation of Pa.R.A.P. 2117(a)(4).8 We

are nevertheless able to discern that Hairston asserts that: (1) the plea court

imposed a mandatory minimum sentence for persons not to possess firearms

in violation of Alleyne v. United States, 570 U.S. 99 (2013); (2) plea counsel

was ineffective for not asserting that Hairston’s persons not to possess

firearms sentence was illegal; and (3) Hairston’s plea was involuntary and

unknowing because he did not receive pretrial notice of the prosecution’s

intent to seek a mandatory sentence for his conviction of persons not to

possess firearms. See Hairston’s Brief at 8-10.

       This Court’s standard for reviewing the dismissal of PCRA relief is well-

settled:

       Our review of a PCRA court’s decision is limited to examining
       whether the PCRA court’s findings of fact are supported by the
       record, and whether its conclusions of law are free from legal
       error. We view the record in the light most favorable to the
       prevailing party in the PCRA Court. We are bound by any
       credibility determinations made by the PCRA court where they are
       supported by the record. However, we review the PCRA court’s
       legal conclusions de novo.

Commonwealth v. Staton, 184 A.3d 949, 954 (Pa. 2018) (internal citations

and quotations omitted).

       The PCRA court wrote separate opinions addressing each of Hairston’s

two PCRA petitions. On Information 4377 of 2019, the PCRA court stated that:


____________________________________________


8Hairston filed identical briefs for both appeals. We subsequently consolidated
the cases sua sponte.


                                           -5-
J-S22039-22


(1) no mandatory minimum sentence was discussed at sentencing, (2) no

mandatory minimum sentence was designated on the written guilty plea

colloquy, (3) Hairston’s persons not to possess firearms sentence was not a

mandatory minimum sentence and was at the low end of the standard

guidelines range, (4) Hairston’s plea was knowing, voluntary, and intelligent,

and (5) Hairston had waived all other issues by pleading guilty. See PCRA

Court Opinion, 4/13/22, at 2-7 (Information 4377 of 2019). On Information

4471 of 2019, the PCRA court additionally stated that Hairston did not contend

that he received a mandatory minimum sentence in that case, and had

therefore failed to raise a claim for post-conviction relief. See PCRA Court

Opinion, 4/13/22, at 2-7 (Information 4471 of 2019).

       We affirm the PCRA court’s order denying Hairston’s petitions.

Hairston’s claims are all predicated on his assertion that he received an illegal

mandatory minimum sentence for persons not to possess firearms. He did

not, and none of the parties stated at the hearing on Hairston’s negotiated

plea   that   Hairston   was   receiving   a   mandatory   minimum    sentence.

Additionally, Hairston received a sentence at the bottom of the standard range

of the sentencing guidelines, and Hairston himself signed and initialed a

detailed written guilty plea colloquy which stated that there was no mandatory

minimum sentence in the case. See Written Guilty Plea Colloquy, 11/16/20,

at 8, ¶ 32. Thus, the PCRA court properly concluded that Hairston did not

receive a mandatory minimum sentence in violation of Alleyne.           Further,


                                      -6-
J-S22039-22


Hairston cannot demonstrate that plea counsel was ineffective for not

investigating meritless claims concerning his alleged receipt of a mandatory

sentence or preserving a challenge to the knowing and voluntary nature of his

plea solely predicated on the incorrect assertion that he received an illegal

mandatory minimum sentence.      See Commonwealth v. Spotz, 896 A.2d

1191, 1214 (Pa. 2006). Thus, the PCRA court properly dismissed Hairston’s

PCRA petition. See Staton, 184 A.3d at 954.

     Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/25/2022




                                    -7-